Name: Commission Regulation (EU) NoÃ 148/2010 of 23Ã February 2010 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Prosciutto di Parma (PDO))
 Type: Regulation
 Subject Matter: foodstuff;  production;  agricultural structures and production;  marketing;  consumption;  Europe
 Date Published: nan

 24.2.2010 EN Official Journal of the European Union L 47/6 COMMISSION REGULATION (EU) No 148/2010 of 23 February 2010 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Prosciutto di Parma (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from Italy for approval of an amendment to the specification for the protected designation of origin Prosciutto di Parma, registered by Commission Regulation (EC) No 1107/96 (2). (2) The aim of the application is to amend the specification by laying down the conditions under which the shelf-life of sliced, prepackaged Prosciutto di Parma may be extended and by introducing graphical changes to the logo. (3) The Commission has examined the amendments in question and concluded that they are justified. Since these are minor amendments within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve them without using the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Prosciutto di Parma is hereby amended in accordance with Annex I to this Regulation. Article 2 The updated Single Document is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I The specification for the protected designation of origin Prosciutto di Parma is amended as follows: 1. the second paragraph of form H has been amended as follows: (c) for sliced, pre-packaged Prosciutto di Parma:  packages display a section equal to 25 % of the surface of the upper section of the packages made up of a triangle positioned at the top left-hand corner, with a black or transparent background, within the limits and under the conditions laid down by the annexed Directive on the slicing and packaging of Prosciutto di Parma , bearing the dukes crown  logo and the wording:; 2. in section 5 of the Annex to the specification, entitled Directive establishing slicing and packaging, the table in point 3 of Article 12 is amended as follows: Weight of the product Ageing period Best-before date in protective atmosphere Best-before date in vacuum 7-8,5 kg 12 months 60 days 90 days 7-8,5 kg 14 months 90 days 90 days 7-8,5 kg 15 months 120 days 120 days 8,5-10 kg 14 months 60 days 90 days 8,5-10 kg 16 months 90 days 90 days 8,5-10 kg 17 months 120 days 120 days > 10 kg 16 months 60 days 90 days > 10 kg 18 months 90 days 90 days > 10 kg 19 months 120 days 120 days 3. in section 6 of the same document, paragraph 1 of Article 13 has been amended as follows: 1. Packages of Prosciutto di Parma, regardless of their form, dimension or weight, must display a section equal to 25 % of the upper surface of the packages made up of a triangle positioned in the top left-hand corner, with a black background, bearing the dukes crown  logo and the wording: Prosciutto di Parma   denominazione di origine protetta ai sensi della legge 13 febbraio 90 no 26 e del regolamento CE n. 1107/96  confezionato sotto il controllo dellIstituto Parma QualitÃ . The graphical presentation of the packaging corresponds to the graphical reproduction in Annex 1 to this Directive, of which it forms an integral part.; 4. in the said Article 13, the following paragraphs are added: 3. While Prosciutto di Parma  is packaged in accordance with the conditions laid down in point 4, the abovementioned common section of the packaging is made up of a triangle on a transparent background with, at its apex, a section with a black background on which appears the Community PDO logo. The graphical presentation of the packaging corresponds to the graphical reproduction in Annex 2 to this Directive, of which it forms an integral part. 4. The rules referred to in point 3 are as follows: (a) the product shall be packaged in a protective atmosphere without divider sheets; (b) the best-before date shall not be more than 25 days from the date of packaging; (c) although the weight of the packages is necessarily variable, the minimum weight shall be 110 g; (d) the product shall have an ageing period of at least 16 months; (e) the packaging shall be completely transparent, both from the front and the back; (f) notwithstanding point 2, no other graphic symbol or mark or wording shall appear on the packaging except for the information given in the abovementioned triangle or the technical label, which may be affixed to the front or back of the packaging; (g) the surface area of the technical label may not be more than 13 % of the surface area of the front or back section of the packaging; (h) apart from statutory information (including the information Garantito dal Ministero delle politiche agricole alimentari e forestali ai sensi dellart. 10 del regolamento CE 510/06 ), the technical label must contain the name/company name and/or trademark of the packaging establishment or the producer or, if necessary, the parent company. The graphical features and dimensions of the wording and marks contained in the consortium triangle referred to in points 1 and 3 are provided in the graphic reproductions in Annexes 3 and 4 to this Directive, of which they form an integral part. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin PROSCIUTTO DI PARMA EC No: IT-PDO-0217-0067-30.01.2009 PGI ( ) PDO (X) 1. NAME Prosciutto di Parma 2. MEMBER STATE OR THIRD COUNTRY Italy 3. DESCRIPTION OF THE AGRICULTURAL PRODUCT OR FOODSTUFF 3.1. Type of product Class 1.2. Meat-based products 3.2. Description of the product to which the name in (1) applies Aged raw ham; identified by a heat-affixed logo on the hide; with a rounded external shape; the distal part (the foot) and any external imperfections that may compromise the product image are removed, trimming to leave a maximum of 6 cm of meat standing proud of the head of the femur; normally 8-10 kg in weight but never less than 7 kg; colour when cut: uniform pink to red, interspersed with pure white where fat is present; aroma and taste: delicate and sweet-tasting meat, not very salty with a typical fragrant aroma; specific response to precise analytical criteria measuring water content, salt and protein breakdown; after the logo is affixed, Prosciutto di Parma may be marketed whole, boned, packaged into pieces of variable weights and shapes or sliced and packaged appropriately. 3.3. Raw materials (for processed products only) The raw material (fresh hind legs) used for the production of Prosciutto di Parma is characterised by the following aspects: the consistency of the fat is rated by calculating the iodine index and/or linoleic acid content taken in the internal and external fat layers of subcutaneous panniculus adiposus in the hind leg. Each sample must have a maximum iodine index of 70 and a maximum linoleic acid content of 15 %; the depth of the fat covering of the external part of the fresh, trimmed hind leg, measured vertically from the top of the femur (sottonoce), must be approximately 20 mm for fresh hind legs used for the production of Prosciutto di Parma weighing between 7 and 9 kg and 30 mm for fresh hind legs used for the production of Prosciutto di Parma weighing more than 9 kg. The depth of this fat layer must not be less than 15 mm and 20 mm, respectively, for the two categories of fresh hind legs, including the rind. At the crown, the layer of fat must be such that the rind cannot separate from the underlying layer of muscle fibre. Fresh trimmed hind legs should preferably weigh between 12 and 14 kg but must never weigh less than 10 kg. 3.4. Feed (for products of animal origin only) Authorised feed, quantities and instructions for use are listed in two tables  the first contains authorised feed for animals with a live weight of up to 80 kg, the second with feed authorised during the fattening phase. Feed is to be administered preferably in liquid form (gruel or wet mash), traditionally with added whey. During the first phase, the level of dry matter in the grain must be at least 45 % of the total matter and, besides the feedstuffs prescribed for the second phase, the permitted feedstuffs are as follows: corn gluten feed, stoned carobs, fish meal, soybean meal, distillers grains, buttermilk, fats with a melting point greater than 36 °C, protein lysates, silage corn. During the second phase (fattening), the level of dry matter in the grain must be at least 55 % of the total matter and the permitted feedstuffs are as follows: corn, wet mash from grains and/or ears of corn, sorghum, barley, wheat, triticale, oats, minor cereals, bran and other wheat-processing by-products, dehydrated potatoes, pressed and ensiled beet pulp, linseed oilcakes, dried beet pulp, apple and pear pulp, grape and tomato skins as agents assisting intestinal passage, whey, buttermilk, lucerne meal, molasses, meal from soybean, sunflower seed, sesame, coconut, corn germs, peas and/or other legume seeds, beer yeast, torula yeast and other yeasts, fats with a melting point higher than 40 °C. 3.5. Specific steps in production that must take place in the identified geographical area The production and ageing steps must take place in the production area specified in (4) in order to guarantee the quality, traceability and monitoring of the product. 3.6. Specific rules concerning slicing, grating, packaging, etc. After the logo is affixed, Prosciutto di Parma may be sold whole, boned, in pieces of variable weights and shapes or sliced, and packaged appropriately. In the case of the latter, the slicing and packaging processes must be carried out in the production area specified in (4) and the distinctive PDO logo must be affixed to the package in such a way that it is indelible and cannot be removed, in accordance with the instructions set out in (3.7) below, so as to guarantee the quality characteristics typical of Prosciutto di Parma and the full traceability of the product. 3.7. Specific rules concerning labelling Although not part of the labelling, the first identifying feature of Prosciutto di Parma that distinguishes it from other products on the market is the dukes crown (heat-affixed mark reproducing the image of a five-point crown accompanied by the wording Parma). This mark fulfils a double function: firstly, it distinguishes the product from other raw hams and guarantees its authenticity (identifying mark) and secondly, it guarantees that the product itself has undergone all the proper production steps and that it has been identified by the operators in question during each of those steps. The lawful use of the PDO is subject to the presence of the logo: without the dukes crown the name in question may not be used to designate the product on labels, packaging or in sales documents, nor may it be used during commercial transactions (whole, sliced and prepackaged, or for retail sale in portions). The following specifications are obligatory on the labelling of Prosciutto di Parma: For whole Prosciutto di Parma, on the bone  Prosciutto di Parma followed by denominazione di origine protetta (protected designation of origin),  the production site. For packaged, whole, boned or cut Prosciutto di Parma  Prosciutto di Parma followed by denominazione di origine protetta (protected designation of origin),  the packaging site,  the production date (if the seal is not longer visible). For sliced, pre-packaged Prosciutto di Parma  the packages display a common section equal to 25 % of the surface of the upper section of the packages made up of a triangle positioned at the top left-hand corner, with a black or transparent background, within the limits and under the conditions laid down by the annexed Directive on the slicing and packaging of Prosciutto di Parma, bearing the dukes crown logo and the wording:  Prosciutto di Parma denominazione di origine protetta ai sensi della legge 13 febbraio 1990, n. 26 et del regolamento (CE) n. 1107/96 (Prosciutto di Parma protected designation of origin in accordance with Law No 26 of 13 February 1990, and Regulation (EC) No 1107/96),  confezionato sotto il controllo dellOrganismo autorizzato (packaged under the supervision of the authorised body),  the packaging site,  the production date (date indicating start of ageing as shown on the seal). The use of adjectives such as classic, authentic, extra, super or any other qualifying term or attribute added to the marketed product and other words not specifically provided for in the product specification is prohibited, except for the terms disossato (boned) and affettato (sliced). 4. CONCISE DEFINITION OF THE GEOGRAPHICAL AREA Prosciutto di Parma is produced in the defined area in the Province of Parma which includes the territory of the Province of Parma (in the Region of Emilia-Romagna, Italy) that lies no less than 5 km south of the Via Emilia at an altitude of no more than 900 metres, and bordered to the east by the Enza river and to the west by the Stirone river. The raw materials originate from a larger geographical area than the production area, which covers the following administrative regions: Emilia-Romagna, Veneto, Lombardy, Piedmont, Molise, Umbria, Tuscany, Marche, Abruzzi, Lazio (Italy). 5. LINK WITH THE GEOGRAPHICAL AREA 5.1. Specificity of the geographical area The specific characteristics of Prosciutto di Parma and the guarantee of compliance with strict quality, hygiene and food safety standards are all closely linked to environmental conditions and to natural and human factors. Within the defined geographical macro region, only a few rare restricted areas with unique, inimitable conditions and specific human skills have developed as production areas for hams with a designation. The production area for Prosciutto di Parma, a small part of the Province of Parma, is one of those restricted areas. The location of this micro area gives it its characteristic and unique ecological, climatic and environmental conditions brought about by the sea air from Versilia which, having calmed down after passing through the olive groves and pine belts of Val di Magra, shedding its moisture onto the passes of the Apennines and acquiring the rich fragrance of chestnut groves, dries Prosciutto di Parma and lends it its exclusive sweet aroma. 5.2. Specificity of the product Prosciutto di Parma is a raw ham that has been aged for a period of at least 12 months; the only ingredients permitted are pork and salt. The finished product has a rounded external shape and the distal part (the foot) has been removed, with a maximum of 6 cm of meat standing proud of the head of the femur. The aged product normally weighs 8-10 kg, but never less than 7 kg; the colour when cut is uniform pink to red, interspersed with pure white where fat is present; the meat has a delicate, sweet flavour, is not very salty and has a fragrant and characteristic aroma. In analyses, the product satisfies precise criteria relating to water content (59-64 %), salt (4,5-6,9 %) and protein breakdown (24-31). 5.3. Causal link between the geographical area and a specific quality, the reputation or other characteristic of the product The production criteria that allow the PDO Prosciutto di Parma to be conferred are closely linked to environmental conditions and to natural and human factors. There is a close link between the raw material and Prosciutto di Parma which, coupled with production trends and the socio-economic development of the geographic area, have produced unique qualities. The characteristics of the raw material have been utterly specific to the defined macro region of central, northern Italy (as specified in the second paragraph of (4)) since Etruscan times. The way in which the rearing of heavy pigs for late slaughter has developed shows the various stages of pig breeding: starting with local indigenous breeds and developing in line with environmental, social and economic conditions  and in particular alongside cereal crop and dairy farming (which are a core aspect of feeding practice), in order to culminate gradually and naturally in the entirely separate production of a product which enjoys protected designation status. Within the defined geographical macro region there is a restricted area which, due to its unique and inimitable environmental conditions and specific human skills, has developed into the production area for Prosciutto di Parma. This defined area represents only a small part of the Province of Parma. The location of this micro area gives it its characteristic and unique ecological, climatic and environmental conditions brought about by the sea air from Versilia which, having calmed down after passing through the olive groves and pine belts of Val di Magra, shedding its moisture onto the passes of the Apennines and acquiring the rich fragrance of chestnut groves, dries Prosciutto di Parma and lends it its exclusive sweet aroma. Parma is situated at the heart of the ancient lands of Cisalpine Gaul whose inhabitants reared large herds of pigs and were particularly skilled in the production of salted hams. There are various written sources referring to the ham and its method of preparation, notably in the 1913 Chamber of Commerce lists, which mention the current production region. Traditionally, the first step was only a small-scale activity. Now, it has developed into more of an industrialised process  but one which nevertheless preserves the traditional characteristics of the product. The origin of the product is documented from a historical perspective, also with regard to the area of origin of the raw material as this production is the culmination of the typical rural culture common to the entire macro region mentioned above which is concentrated in a particular part of the Province of Parma because of the inimitable microclimate and environmental conditions there. REFERENCE TO PUBLICATION OF THE SPECIFICATION The Government has launched the national objection procedure for the proposal to amend the Prosciutto di Parma protected designation of origin. The full text of the product specification is available on the following website: http://www.politicheagricole.it/DocumentiPubblicazioni/Search_Documenti_Elenco.htm?txtTipoDocumento=Disciplinare%20in%20esame%20UE&txtDocArgomento=Prodotti%20di%20Qualit%E0>Prodotti%20Dop,%20Igp%20e%20Stg